Citation Nr: 1709429	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  04-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for superficial scar, in excess of 20 percent for right rotator cuff syndrome, and in excess of 40 percent for Muscle Group II injury, as residuals of the service-connected shell fragment wound (SFW) disability of the right chest area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied a compensable rating for the service-connected shell fragment wound.  The Veteran perfected an appeal of the September 2003 rating decision.  The Board notes that the Veteran's right chest wound was previously identified as either a gunshot wound (GSW) or a shell fragment wound (SFW).  Review of the record shows that the Veteran sustained a shell fragment wound at the right chest area from an enemy mortar shell during service in Vietnam, which resulted in the receipt of the Purple Heart Medal; therefore, the Board has classified the wound on appeal as a SFW.  

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at an August 2004 Board hearing before a Veterans Law Judge (VLJ). The hearing transcript has been associated with the electronic claims file on VBMS.  In April 2015, the Board issued a letter informing the Veteran that the VLJ who presided over the August 2004 Board hearing was no longer with the Board.  The letter advised the Veteran of the option of testifying at a hearing before another VLJ who would decide the claim. 38 C.F.R. §§ 20.707, 20.717 (2016).  The Veteran declined another Board hearing.  See April 15, 2015 Veteran response correspondence.  Accordingly, no further hearing will be scheduled in connection with this appeal.

In June 2005 and November 2006, the Board remanded the issue on appeal for additional development.  In an April 2006 rating decision, the RO granted a 10 percent rating for superficial scar as a residual of the SFW, effective May 20, 2003.  In May 2008, the Board denied the appeal for a disability rating in excess of 10 percent for residuals of SFW of the right chest area with retained foreign body bodies based on rating of the scar and muscle injury, and found that the SFW residuals did not manifest in either complete or incomplete paralysis of any nerve or nerve group.  The Veteran appealed the May 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court granted a Joint Motion for Remand (JMR) of the parties, vacated the May 2008 Board decision, and remanded the matter to the Board for action consistent with the JMR.

In August 2010, the Board remanded the issue on appeal for additional development consistent with the April 2009 JMR directives.  A September 2011 rating decision granted a separate 10 percent rating for right rotator cuff syndrome as a residual of the SFW to the right chest area effective September 1, 2010.  In October 2011, the Board denied a disability rating in excess of 10 percent for right rotator cuff syndrome (a residual of the SFW injury).  

The Veteran again appealed this issue to the Court.  In a May 2013 Memorandum decision, the Court vacated the October 2011 Board decision that denied a rating in excess of 10 percent for the right rotator cuff syndrome and remanded the matter to the Board for readjudication.  The Court held that the medical evidence was insufficient to rate the right rotator cuff syndrome as a residual of the SFW of the right chest area.  The Court noted that, although the April 2006, September 2010, and August 2011 VA examinations indicated that the Veteran experienced pain, and that the April 2006 and September 2010 VA examinations include some range of motion testing, it was not clear that any of the examiners complied with the requirements of 38 C.F.R. § 4.59 (2016) regarding testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing contexts.  

As such, in March 2014, the Board remanded the matter for additional development consistent with the May 2013 Court decision.  In August 2015, the Board again remanded the matter because an April 2014 VA examination report did not identify the nature, frequency, and severity of the disability on appeal.  Finally, the Board remanded the matter in August 2016 for additional VA examinations.  Because the Veteran was provided with VA examinations in August 2016, the Board finds that the AOJ substantially complied with the August 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a February 2016 rating decision, the RO granted a separate rating of 20 percent for injury to Muscle Group II due to the SFW, effective May 20, 2003.  In a January 2017 rating decision, the RO granted a higher 40 percent rating for injury to Muscle Group II, effective May 20, 2003, and a higher 20 percent rating for right rotator cuff syndrome, effective May 20, 2003.


FINDINGS OF FACT

1. For the entire rating period on appeal from May 20, 2003, the Muscle Group II injury, a residual of the service-connected SFW disability, has been assigned the maximum 40 percent schedular rating available under Diagnostic Code 5302.

2. For the entire rating period on appeal from May 20, 2003, the superficial scar, a residual of the service-connected SFW disability, has been manifested by one painful and stable scar, measuring less than 39 square centimeters (6 square inches).

3. For the rating period on appeal from September 1, 2010, the right rotator cuff syndrome, a residual of the service-connected SFW disability, has been manifested by pain and painful motion of the right shoulder, limitation of right shoulder motion to shoulder level, and resulting functional impairment with lifting over chest level, lifting heavy objects, reaching behind, and working overhead. 

4. For the rating period on appeal from September 1, 2010, the right rotator cuff syndrome has not been manifested by limited motion of the major upper extremity to midway between the side and shoulder levels, ankylosis of scapulohumeral articulation, fibrous or nonunion of the humerus, or loss of humerus head of the right shoulder.


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of a disability rating in excess of 
40 percent for Muscle Group II injury, a residual of the service-connected SFW disability, for any part of the rating period from May 20, 2003.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5302 (2016).

2. For the entire rating period on appeal from May 20, 2003, the criteria for a disability rating in excess of 10 percent for the superficial scar of the right chest area, a residual of the service-connected SFW disability, have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.118, Diagnostic Code 7804 (2016).

3. For the rating period from September 1, 2010, the criteria for a disability rating in excess of 20 percent for right rotator cuff syndrome, a residual of the service-connected SFW disability, have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  In this case, the RO issued a June 2003 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.
VA most recently provided medical examinations in August 2016 to help determine the severity of the residuals of service-connected SFW disability.  Taken together, as the above-referenced VA medical examination reports were written after interviews with the Veteran, examinations of the Veteran, and contain findings and measurements regarding the severity of the residuals of service-connected SFW disability supported by clinical data, the Board finds that the above-referenced VA medical examination reports are adequate for VA rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating for Residuals of SFW Disability

The Veteran is seeking an increased rating for residuals of SFW of the right chest area.  The service-connected residuals of the SFW include Muscle Group II injury (rated as 40 percent disabling for the entire rating period from May 20, 2003); superficial scar (rated as 10 percent disabling for the entire rating period from May 20, 2003); and right rotator cuff syndrome (rated as 20 percent disabling from September 1, 2010).  

Rating Muscle Injury

After a review of all the evidence, lay and medical, the Board finds that an increased rating in excess of 40 percent is not warranted for the Muscle Group II injury, as a residual of the service-connected SFW disability, for the entire rating period from May 20, 2003.  The 40 percent rating assigned for the Muscle Group II injury, as a residual of the service-connected SFW disability, was based on a latissimus dorsi (Muscle Group II) injury evaluated as severe.  See January 2017 rating decision.  

Muscle Group II also encompasses the extrinsic muscles of the shoulder girdle, which act to depress the arm from the vertical overhead to hanging by the side and act with group III in forward and backward swing of the arm.  These muscles include the pectoralis major II (costosternal), latissimus dorsi and teres major, pectoris minor, rhomboid, and the teres majoris, which is technically an intrinsic muscle, but is included with the latissimus dorsal.  Diagnostic Code (DC) 5302 provides that severe impairment of the major extremity warrants a 40 percent rating.  38 C.F.R. § 4.73. 

In this case, because the 40 percent disability rating for the Muscle Group II injury, a residual of the service-connected SFW disability, is the maximum schedular rating available under DC 5302, a higher rating is not assignable under this Diagnostic Code.  Based on the foregoing the foregoing, the Board concludes that the regulations preclude a schedular rating in excess of a 40 percent rating for the Muscle Group II injury, as a residual of the service-connected SFW disability; therefore, a disability rating greater than 40 percent under DC 5302 is not warranted based on a lack of entitlement under the law.  38 C.F.R. § 4.73; Sabonis, 6 Vet. App. at 430.

Rating Scar

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from May 20, 2003, the criteria for an increased disability rating in excess of 10 percent have not been more nearly approximated for the superficial scar of the right chest area, as a residual of the service-connected SFW disability.  The 10 percent rating assigned for the right chest area scar was based on a painful superficial scar.  See April 2006 rating decision; April 2006 VA examination report. 

Under DC 7804, one or two scars that are unstable or painful are assigned a 
10 percent rating.  Three or four scars that are unstable or painful are assigned a 
20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

Findings from the July 2003, April 2006, August 2011, October 2015, and August 2016 VA examinations do not reveal three or four scars that are unstable or painful as required for a higher 20 percent rating under DC 7804.  The above-referenced VA examinations show that there is only one painful and stable scar in the right chest area.  The Veteran has not alleged, and the record does not otherwise reflect, that there are three or four scars, or one or two painful and unstable scars, as residuals of the service-connected SFW disability.  In the November 2003 notice of disagreement, the Veteran wrote that the right chest area scar is not the problem but rather the shrapnel embedded in the chest that caused the scar from which the pain radiated.  As noted above, the shrapnel Muscle Group II injury has been rated at the maximum 40 percent disability rating under DC 5302, which contemplates embedded shrapnel.  The October 2015 VA examiner opined that the right chest scar does not cause any disability, is not indurated or painful, is not tender, and does not cause any limitation of motion.  The October 2015 VA examiner further explained that it is simply a scar and does not cause any disability.  Based on the foregoing, a disability rating in excess of 10 percent for the superficial scar in the right chest area, as a residual of the service-connected SFW disability, is not warranted under DC 7804.

The Board has considered whether a higher rating for the right chest area scar is warranted under another diagnostic code.  In this regard, DC 7802 provides for a maximum rating of 10 percent; therefore, a higher rating than 10 percent is not available under this Diagnostic Code.  DC 7800 is not applicable because the scar at issue is not a scar of the head, face, or neck and does not constitute disfigurement of the head, face, or neck.  A higher rating than 10 percent is not warranted under DC 7801 because the scar at issue does not more nearly approximate an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches 
(465 square centimeters).  The August 2016 VA examiner noted that the scar at issue does not have a total area equal to or greater than 39 square centimeters (6 square inches).  See also July 2003, April 2006, August 2011, and October 2015 VA examination reports.

Based on the foregoing, the Board finds that, for the entire initial rating period from May 20, 2003, an increased disability rating in excess of 10 percent for the superficial scar of the right chest area, as a residual of the service-connected SFW disability, is not warranted.  38 C.F.R. §§ 4.118, 4.3, 4.7.

Rating Right Rotator Cuff Syndrome

After a review of all the evidence, lay and medical, the Board finds that, for the rating period from September 1, 2010, the criteria for a higher disability rating in excess of 20 percent have not been more nearly approximated for right rotator cuff syndrome, which is a residual of the service-connected SFW disability.    
     
Disorders of the shoulders are rated under DC 5200 through DC 5203 of 38 C.F.R. § 4.71a.  The above-referenced diagnostic codes provide for different ratings in certain instances depending on whether the shoulder involved is the major or minor joint.  In this case, the August 2016 VA examination report indicates that the Veteran is right handed; therefore, the Board will consider the disability ratings for the major joint.  Shoulder flexion is measured from 0 degrees to 180 degrees; abduction is measured from 0 degrees to 180 degrees.  38 C.F.R. § 4.71a, Plate I. 

Under DC 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity;  a 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable; and a 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  
38 C.F.R. § 4.71a.

DC 5201, which pertains to limitation of motion of the arm, assigns a 20 percent disability rating when range of motion of the upper major extremity is limited to the shoulder level; a 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels; and a 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under DC 5202, which pertains to impairment of the humerus, a 20 percent disability rating is warranted when there is malunion of the humerus with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level; a 30 percent disability rating is warranted when there is malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements; a 50 percent disability rating is warranted when there is fibrous union of the humerus in the major upper extremity; a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) in the major upper extremity; and a maximum disability rating of 80 percent is warranted when there is loss of humerus head (flail shoulder) in the major upper extremity.  38 C.F.R. § 4.71a.

DC 5203, which pertains to impairment of the clavicle or scapula, assigns a 
10 percent disability rating where there is malunion of the clavicle or scapula of the major upper extremity, or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement; and a 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement, or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

For a higher rating under DC 5201, the evidence must show limitation of motion of the right (major) arm to midway between side and shoulder level.  However, for the entire rating period from September 1, 2010, the lay and medical evidence in this case highest limitation of right shoulder motion noted is at shoulder level, to include after considering functional limitation due to pain, weakness, excess fatigability, and other orthopedic factors.  

The August 2016 VA examination report reflects that the Veteran reported some decrease in right shoulder range of motion to the retained shrapnel in the right chest area with no flare-ups.  Upon examination in August 2016, the VA examiner recorded right shoulder flexion to 90 degrees, abduction to 90 degrees, external rotation to 60 degrees, and internal rotation to 45 degrees, to include as due to pain, fatigue, and lack of endurance.  See also September 2010, April 2014, and October 2014 VA examination reports.  The August 2016 VA examiner noted that there was no additional functional loss or range of motion loss after repetitive use.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  The August 2016 examiner assessed functional impairment of interference with working overhead and reaching behind, but no further limitation of motion beyond the measurements noted above.  

The record reflects that the Veteran reported pain on lifting over chest level, lifting heavy objects, reaching behind, and working overhead.  These functional limitations have been considered in the 20 percent rating assigned for the right rotator cuff syndrome.  To alternatively consider the general assertion of pain as evidence of pain throughout right shoulder range of motion still does not warrant a rating in excess of 20 percent, but would only raise an assertion of ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 38-43 (2011) (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 that must be considered in determining whether a higher rating is warranted.  In this case, the August 2016 VA examiner  noted functional impairment of interference with working overhead and reaching behind with no further limitation of right shoulder motion beyond the measurements noted above.  As such, in finding that a disability rating in excess of 20 percent is not warranted, the Board has fully considered and rated the functional limitation resulting from pain and other orthopedic factors.

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the right shoulder disability.  See Schafrath, 1 Vet. App. at 595.  The Board finds no basis to consider the criteria of DC 5200 because the weight of the evidence shows that the Veteran does not have ankylosis of scapulohumeral articulation.  There is no basis to consider 
DC 5202 because the weight of the evidence shows that the Veteran does not have fibrous or nonunion of the humerus of the right shoulder nor is there loss of humerus head of the right shoulder.  See June 2007 VA examination report.  There is no basis to consider DC 5051 because the record shows that the Veteran did not undergo right shoulder replacement surgery.  38 C.F.R. § 4.71a.  Finally, while the August 2016 VA examination report indicates that the Veteran has degenerative arthritis of the right shoulder, a separate rating is not warranted for right shoulder arthritis because the Veteran is already in receipt of a 20 percent rating for the period September 1, 2010 based on painful right shoulder motion or limitation of right shoulder motion.  In this case, awarding the Veteran a separate rating for painful motion, and arthritis of the right shoulder that is the cause of the painful motion, constitutes impermissible pyramiding.  38 C.F.R. § 4.14, 4.71a, Diagnostic Code 5003; Esteban, 6 Vet. App. at 261- 62. 

For these reasons, the preponderance of the evidence weighs against a finding that right rotator cuff syndrome, which is a residual of the service-connected SFW disability, more closely approximates a disability rating in excess of 20 percent for the rating period from September 1, 2010.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca at 206-07.   

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected residuals of the SFW to the right chest area for any part of the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Muscle Group II injury, a residual of the service-connected SFW disability, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria at 38 C.F.R. § 4.56 and 38 C.F.R. § 4.73 provide for rating muscle wound injuries, including due to shrapnel wounds such as the Veteran's, and specifically include as part of the schedular rating criteria symptoms or findings of pain, muscle atrophy, the presence of shrapnel, loss of muscle strength, loss of range of motion, fatigue, and the overall severity of the muscle impairment.  In this case, the Muscle Group II injury has manifested in right chest area pain, fatigue, some muscle atrophy, the presence of shrapnel, and loss of muscle strength.  This disability picture and resulting functional impairment has more nearly approximated severe muscle injury, which is specifically contemplated by the schedular rating criteria.  38 C.F.R. § 4.71a, DC 5302.  The Veteran has not identified, and the record does not otherwise reflect, any symptoms or impairment that is not contemplated by the schedular rating criteria.  To the extent that the Veteran has limitation of right shoulder motion, such limitation of motion shown in this case is contemplated and rated under the 20 percent rating assigned under 
DC 5202.  To the extent that the SFW scar is painful, this symptom has been considered in assigning the 10 percent rating under DC 7804.  Because the schedular rating criteria are adequate to rate the Muscle Group II injury, as a residual of the service-connected SFW disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

The Board finds that the symptomatology and impairment caused by the right chest scar is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 7804, specifically provide for disability ratings based on painful scars.  In this case, comparing the disability level and symptomatology of the right chest area SFW scar to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Specifically, the record reflects that the right chest area scar has been manifested by one painful and stable scar throughout the appeal period, which is specifically contemplated in the rating schedule under DC 7804.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Because the schedular rating criteria are adequate to rate the right chest area scar, as a residual of the service-connected SFW disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

The Board next finds that all the symptomatology and impairment caused by the right rotator cuff syndrome are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board finds that the schedular rating criteria contemplate the right rotator cuff syndrome and the symptoms associated with such disability including limitation of motion, impairment of function, and.  The schedular rating criteria pertaining to the right rotator cuff disability provide for ratings based on limitation of motion, including due to pain and other orthopedic (DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) factors such as weakness, incoordination, and fatigability.  See Schafrath at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell, 25 Vet. App. at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 
25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

In this case, considering the lay and medical evidence, the right rotator cuff syndrome has been manifested by pain and painful motion of the right shoulder, limitation of right shoulder motion to shoulder level, and resulting functional impairment of lifting over chest level, lifting heavy objects, reaching behind, and working overhead; these findings and symptoms are contemplated by the schedular rating criteria.  Stiffness is considered as similar to pain or painful motion, as it similarly limits motion; such limitation has also been considered in assigning the schedular rating.  Id.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

With respect to functional impairment in reaching behind and working overhead, the specific acts of bending the shoulder in flexion, abduction, or rotation that may be required to reach behind or work overhead are contemplated by the schedular rating criteria based on limitation of shoulder motion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5200, 5201, 5202, Plate I; see also 38 C.F.R. § 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath, 1 Vet. App. 589; Burton, 25 Vet. App. at 4.  To the extent that Veteran has difficulties with reaching behind and working overhead due to guarding of shoulder or arm movement, such guarding is specifically contemplated in the schedular rating criteria.  See 38 C.F.R. § 4.71a, DC 5202.  

As to functional impairment with respect to lifting over chest level, lifting heavy objects and the lifting day-to-day objects require movement of the shoulders.  As such, to the extent that lifting involves shoulder flexion, abduction, or internal rotation, such movements are explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5200, 5201, 5202, Plate I.  To the extent that Veteran has difficulties with lifting due to guarding of shoulder or arm movement, such guarding is specifically contemplated in the schedular rating criteria.  See 38 C.F.R. § 4.71a, DC 5202.  To the extent that lifting causes incidental shoulder pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath, 1 Vet. App. 589; Burton at 4; Sowers, 27 Vet. App. 472; Mitchell at 33-36.  Based on the foregoing, because the schedular rating criteria are adequate to rate the right rotator cuff syndrome, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is 

exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for posttraumatic stress disorder (PTSD), as well Muscle Group II injury, right rotator cuff syndrome, and superficial scar, as residuals of a SFW to the right chest area. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected residuals of the SFW to the right chest area, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a February 2016 rating 

decision granted a TDIU effective December 2, 2010.  The Veteran did not disagree with the effective date assigned for a TDIU.  Accordingly, entitlement to a TDIU for the period prior to December 2, 2010 is not before the Board on appeal.


ORDER

An increased disability rating (or evaluation) in excess of 10 percent for superficial scar, in excess of 20 percent for right rotator cuff syndrome, and in excess of 
40 percent for Muscle Group II injury, as residuals of the service-connected SFW disability of the right chest area, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


